Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019, 04/13/2020, 10/19/2020 and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11 and 15) in the reply filed on 11/15/2021 is acknowledged.
Applicant’s election of Species 3 (claims 1-3, a phosphorus compound functional group) in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6 and 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species and Group, there being no allowable generic or linking claim. 

Allowable Subject Matter
Claim 3 (Formula 2 and Formula 3) objected to as being dependent upon a rejected base claim, but would be allowable (Formula 2 and Formula 3) if rewritten in independent form including all of the limitations of the base claim (except non-elected Species) and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the “ratio” is in the claim is unclear as to what kind of ratio is the ratio.  Is it molar ratio or something else?  Therefore, the claim is indefinite. 
Regarding claim 11, the term “suitable” is a relative term; therefore, the term renders the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 7-11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (“Lee”, US 20150155594 A1).
Regarding claim 1, Lee teaches a polymer electrolyte (Lee, Title, Abstract, e.g., polymer electrolyte) comprising:
a poly(ethylene oxide) containing polymer; and a lithium salt, wherein a terminal of the poly(ethylene oxide) containing polymer is substituted with a phosphorus compound functional group (Lee, Abstract, Figs. 1-2, [0044]-[0047], [0120], [0121], e.g., polymer electrolyte includes a polymerization product of a lithium ion conductive compound including an ethylenically unsaturated bond, a lithium ion conductive unit, and an ion-exchangeable functional group; lithium ion conductive unit may be, for example, an alkylene oxide unit; as used herein, the term "alkylene oxide unit" refers to a lithium ion conductive unit including an alkylene oxide fragment --O--C(R101)(R102)C(R103)(R104)--, wherein R101, R102, R103, R104 are each independently a hydrogen atom (ethylene oxide); FIG. 1 illustrates a process of an ethylene oxide unit contributing lithium conduction when an ethylene oxide unit 10 is used as the alkylene 2) (which is being interpreted as a terminal of the poly(ethylene oxide) containing polymer); polymer electrolyte includes a lithium salt).
Regarding claim 2, Lee teaches wherein the poly(ethylene oxide) containing polymer is substituted with the phosphorus compound functional group, wherein the phosphorus compound functional group is phosphonic acid (Lee, Abstract, Figs. 1-2, [0044]-[0047], e.g., polymer electrolyte includes a polymerization product of a lithium ion conductive compound including an ethylenically unsaturated bond, a lithium ion conductive unit, and an ion-exchangeable functional group; lithium ion conductive unit may be, for example, an alkylene oxide unit; as used herein, the term "alkylene oxide unit" refers to a lithium ion conductive unit including an alkylene oxide fragment --O--C(R101)(R102)C(R103)(R104)--, wherein R101, R102, R103, R104 are each independently a hydrogen atom (ethylene oxide); FIG. 1 illustrates a process of an ethylene oxide unit contributing lithium conduction when an ethylene oxide unit 10 is used as the alkylene oxide unit; referring to FIG. 1, as oxygen of the ethylene oxide unit 10 forms a coordinate bond with lithium, diffusion of lithium ions may be facilitated, and thus lithium ion conductivity may improve; ion-exchangeable functional group of the lithium ion conductive compound may be an acid functional group; the acid functional group 2) (which is being interpreted as a terminal of the poly(ethylene oxide) containing polymer)).
Regarding claim 7, Lee teaches wherein the lithium salt is LiPF6 (Lee, [0121], e.g., lithium salt may be LiPF6).
Regarding claim 8, Lee teaches wherein the poly(ethylene oxide) containing polymer has a molecular weight of 10 kg/mol (which falls within the claimed range of 1-20 kg/mol) (Lee, [0128], e.g., weight average molecular weight of the polymer may be 10,000 Daltons (Da) (which is equivalent to 10 kg/mol)).
Regarding claim 9, Lee teaches wherein in the polymer electrolyte, ethylene oxide (EO) of the poly(ethylene oxide) containing polymer and lithium (Li+) of the lithium salt are present in a ratio of [Li+]/[EO] 0.03 (which falls in the claimed range of between 0.02 and 0.08) (Lee, [0122], Table 1, Examples 2-5, [0250], e.g., content of the lithium salt is from about 0.02 mol to about 3 mol, based on 1 mol of the lithium ion conductive compound containing an ethylenically unsaturated bond, a lithium ion conductive unit, and an ion-exchangeable functional group; EO/Li is 33 (which is equivalent to 0.03 [Li+]/[EO]); EO/Li refers to a molar ratio of an ethylene oxide functional group of a hydrophilic PEO and a Li salt).
Regarding claim 10, Lee teaches wherein an ion transference characteristic of the polymer electrolyte is 0.0000213 S/cm (which falls in the claimed range of 10-5 to 10-3 S/cm (Lee, Table 1, Examples 1-5, e.g., 21.3 ion conductivity (S/cm) (which is being interpreted as ion transference characteristic) is equivalent to 0.0000213 S/cm which falls in the claimed range of 10-5 to 10-3
Regarding claim 11, Lee teaches wherein the polymer electrolyte is a solid electrolyte (Lee, [0005], [0008], [0011], [0192], an electrolyte of a lithium battery is a solid electrolyte, which is a polymer prepared by solidifying the liquid electrolyte; there remains a need in a solid electrolyte prepared by solidifying an ionic liquid which would eliminate the leakage problem and thus provide high safety; a polymer electrolyte for a lithium battery; polymer electrolyte is disposed between the positive electrode and the negative electrode, and the polymer electrolyte may serve as a separating layer (which is being interpreted as a solid electrolyte); composition was casted on a Teflon dish and dried at room temperature (20° C) for 2 hours; the dried resultant was put to a UV curing system (UV output: about 1 kW) and UV-cured for 1 hour; the cured resultant was remained at room temperature (20° C) for 4 hours and dried at a temperature of 60° C for 12 hours to obtain a polymer electrolyte (which is being interpreted as solid electrolyte)).
The limitation “suitable for an all-solid state battery” is an intended use of the polymer/solid electrolyte and does not further limit the polymer/solid electrolyte.  Lee teaches all of the positively recited structure of the polymer/solid electrolyte; therefore, the polymer/solid electrolyte of Lee is capable of or suitable of being used in an all-solid state battery. (See MPEP §§ 2114). 
Regarding claim 15, Lee teaches the polymer electrolyte of claim 1 as disclosed above.  Lee teaches a battery comprising: a positive electrode, a negative electrode and a solid polymer electrolyte interposed therebetween, wherein the solid polymer electrolyte is the polymer electrolyte of claim 1 (polymer electrolyte as disclosed in claim 1 above) (Lee, [0005], [0008], [0011], [0192], an electrolyte of a 
The limitation “[a]n all-solid state battery” is defined by “a positive electrode, a negative electrode and a solid polymer electrolyte interposed therebetween, wherein the solid polymer electrolyte is the polymer electrolyte of claim 1.”  Lee teaches all of the positively recited structure of the claimed battery; therefore the battery of Lee meets the limitation “[a]n all-solid state battery”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723